Dated 19 July 2002

“WINTERTHUR” SWISS INSURANCE COMPANY

And

XL INSURANCE (BERMUDA) LTD

AMENDMENT AGREEMENT

For the Exclusion and Transfer of the
Swiss, Belgian, Spanish and Portuguese Accident and Health Business of
XL WINTERTHUR INTERNATIONAL
   
   
   
   


[linklaters.jpg]
      One Silk Street
London EC2Y 8HQ
   
      Telephone (44-20) 7456 2000   Facsimile (44-20) 7456 2222       Ref
VRM/GCJL  



--------------------------------------------------------------------------------

Table of Contents


Clause   Page 1 Interpretation 3 2 Transfer of the Business Assets 9 3
Liabilities 10 4 New Swiss Policies and Swiss Licensed Portfolio 11 5
Consideration 12 6 Amendment to the SPA 15 7 Swiss Reserves Amount 15 8 BSP
Reserves Amount and XLWIRE Reserves Amount 16 9 Access to Information 18 10
Exclusivity in relation to Category 2 Territories 19 11 Retransfer 19 12 A&H
Warranties 20 13 Entire Agreement and Waiver 24 14 Specific Indemnities 24 15
The Retransfer Employees 26 16 Claims and Receivables 27 17 Relevant Data 27 18
Treaty Reinsurance 28 19 Guarantee 28 20 Authority and Capacity 29 21 Transfer
Taxes 29 22 Successors and Assigns 30 23 Third Party Rights 30



--------------------------------------------------------------------------------

24 Variation, etc. 30 25 Time of the Essence 30 26 Joint and Several Liability
30 27 Costs 30 28 Withholding and Deductions/VAT 30 29 Severance 31 30
Counterparts 31 31 Further Assurances 31 32 Set Off 31 33 Payments 31 34
Announcements 31 35 Retransfer Sellers’ Liability 31 36 Retransfer Purchasers’
Liability 31 37 Service Level Agreements 32 38 Governing Law and Submission to
Jurisdiction 32 39 Appointment of Process Agents 32



--------------------------------------------------------------------------------

Amendment Agreement

This Amendment Agreement is made on 19 July 2002 between:

(1)  “WINTERTHUR” SWISS INSURANCE COMPANY a joint-stock company incorporated
under the laws of Switzerland (registered number CH-020.3.928.827-5) whose
registered office is at General Guisan-Strasse 40, PO Box 357, CH-8401
Winterthur, Switzerland (“Winterthur”); and    (2)  XL INSURANCE (BERMUDA) LTD
(formerly called XL Insurance Ltd) a company incorporated under the laws of
Bermuda whose registered office is at XL House, One Bermudiana Street, Hamilton
HM 11, Bermuda (“XL Insurance”).


Whereas:

(A)  Pursuant to a sale and purchase agreement twice amended and restated as of
15 February 2001, (the “SPA”), Winterthur and the other Sellers (as defined in
the SPA) sold to XL Insurance and the other Purchasers (as defined in the SPA)
the Operations (as defined in the SPA) including the A&H Business (defined
below).    (B)  The Retransfer Sellers (as defined below) have carried on the
A&H Business with economic effect from 1 July 2001.    (C)  The parties have
agreed that the Retransfer Sellers shall transfer the A&H Business to the
Retransfer Purchasers on the Retransfer Completion Date (as defined below) with
economic effect as from 1 July 2001. The transfer will be by way of commutation
of reinsurance arrangements and exclusion under the SPA and transfer of certain
policies, reinsurance agreements, associated assets, certain liabilities and
certain employees.    (D)  The A&H Business comprises the original portfolio of
accident and health business in force as at 30 June 2001 and business written on
and from 1 July 2001 including the licensed business written in Switzerland by
XLWIIS. The parties have agreed that the A&H Business shall be treated as
“Excluded Operations” under the terms of the SPA but subject to the provisions
expressly set out herein.    (E)  The agreement to exclude from the SPA and
transfer the A&H Business was made on the terms set out in a legally binding
letter of intent dated 20 June 2002 (the “Letter of Intent”) and term sheet also
dated 20 June 2002 (the “Term Sheet”). The parties now wish to document the
detailed provisions for the transfer of the A&H Business as recorded in the
Letter of Intent and the Term Sheet, both of which shall terminate and be
superseded in their entirety by the provisions hereof.    (F)  The parties have
agreed that Clause 6 of this Amendment Agreement shall amend the SPA as
specifically detailed herein.


It is agreed as follows:

1  Interpretation


In this Amendment Agreement including its Schedules neither the recitals nor the
headings shall affect its interpretation and unless the context otherwise
requires the provisions in this Clause 1 apply:

 1.1  Definitions


“A&H Assumed Liabilities” has the meaning given to it in Clause 3.5;

“A&H Business” means the accident and health business (including for the
avoidance of doubt the GlobalWin plan business and the A&H Business Goodwill but
excluding any Medcare plan business) which was:

     



--------------------------------------------------------------------------------

 (i)  sold as part of the Operations; or     (ii)  written on or after 1 July
2001 and either forming part of the Interim Arrangements or consisting of new
accident and health business written in XLWIIS,


in each case in the Category 1 Territories (but excluding, for the avoidance of
doubt accident and health business written by XLWIRE covering risks in
non-Category 1 Territories);

“A&H Business Goodwill” means the goodwill of the Retransfer Sellers in
connection with the New A&H Business together with the exclusive right for the
relevant Retransfer Purchaser to represent itself as carrying on the A&H
Business in succession to the relevant Retransfer Seller;

“A&H Disclosure Letter” means the letter in agreed terms dated the same date as
this Amended Agreement disclosing information relating to the A&H Warranties;

“A&H Policies” means all insurance, and inwards reinsurance agreements and
outwards facultative reinsurance arrangements and reinsurance agreements with
captive reinsurance companies, entered into in the course of the A&H Business in
the Category 1 Territories (but for the avoidance of doubt excluding Treaty
Reinsurance Agreements) in each case to the extent related to the A&H Business
(including without limitation the local part of GlobalWin plan business and such
liability in respect of the local and global rebates as is described in Clause
3.3.2(ii)) in each case to the extent that at Retransfer Completion the same
remain to be completed or performed;

“A&H Retained Liabilities” has the meaning given to it in Clause 3.4;

“A&H Warranty Claim” means a claim by any of the Retransfer Purchasers under or
pursuant to the provisions of Clause 12;

“A&H Warranties” means the representations and warranties set out in Schedule 2;

“agreed terms” has the meaning given to it in the SPA;

“Applicable Laws” means all laws, rules and regulations (including all
applicable insurance and other financial services laws, rules and regulations)
in any jurisdiction in which the A&H Business is carried on or any Retransfer
Seller is established or conducts or solicits such business;

“Associated Company” has the meaning given to it in the SPA;

“Belgian A&H Business” means all the A&H Business carried on in Belgium and any
other countries in which the A&H Business has been written on a cross-border
basis therefrom under the regime of freedom to provide services;

“Belgian Reinsurance Agreements” means:

 (i)  the 100 per cent quota share agreement dated 3 August 2001 between XLWIICL
and Winterthur Belgium reinsuring the Winterthur International Belgian accident
and health portfolio incepting on or after 1 January 1986;      (ii)  the
Winterthur International (WI) excess of loss reinsurance agreement 2001 between
Winterthur Belgium and XLWIRE dated 15 February 2001 to the extent relating to
the A&H Business in Belgium; and     (iii)  all other reinsurance agreements and
arrangements entered into in relation to 2001 and prior years (in terms of which
the Reinsurer reinsures the Reinsured in respect of Accident and Health Business
as those terms are defined in the relevant Commutation Agreement) which are the
subject of a Commutation Agreement;


“Books and Records” means any of the Retransfer Sellers’ books, records, files,
designs, specifications, customer lists, supplier lists, information, data,
reports,


--------------------------------------------------------------------------------

correspondence, literature, sales material and similar materials, to the extent
that such relate wholly or primarily to the A&H Business or the Retransfer
Employees;

“Business Assets” means the assets in Clause 2;

“Business Day” means a day on which banks are open for business in England
(excluding Saturdays, Sundays and public holidays);

“Category 1 Territories” means Belgium, Switzerland, Spain and Portugal and any
other countries into which the A&H Business has been written on a cross-border
basis therefrom under the regime of freedom to provide services;

“Category 2 Territories” means Italy, Germany, Netherlands, and the UK and any
other countries into which the A&H Policies have been written on a cross-border
basis therefrom under the regime of freedom to provide services;

“Commutation Agreements” means the agreements, each in the agreed terms,
providing for the commutation of the Belgian Reinsurance Agreements, the Swiss
Reinsurance Agreements, the Spanish Reinsurance Agreements, the Portuguese
Reinsurance Agreements and the Winterthur Reinsurance Agreement;

“Completion Financial Statements” has the meaning given to it in the SPA;

“Consideration” has the meaning given to it in Clause 5.1;

“Core A&H Warranties” means those A&H Warranties set out in Clauses 1, 2.1, 2.2,
3.1, 3.2.1, 3.2.4 and 3.4 of Schedule 2;

“Employment Costs” has the meaning given to it in the SPA except that references
to Relevant Employees shall be deemed to be references to the Retransfer
Employees;

“Employment Liabilities” has the meaning given to it in the SPA;

“Europeia” means Companhia Europeia De Seguros, a company incorporated under the
laws of Portugal whose registered office is at Companhia Europeia de Seguros,
S.A. a company under the laws of Portugal (registered number 9329) with
registered office at Rua do Crucifixo, number 40, 2nd floor, Parish of S.
Nicolau, circumscription of Lisboa, Portugal;

“GlobalWin” means GlobalWin Plans that are framework agreements with an
insurance client regulating the international profit participation of two or
more local policies in different countries;

“Interim Arrangements” has the meaning given to it in the SPA;

“Liabilities” has the meaning given to it in the SPA;

“Losses” has the meaning given to it in the SPA;

“Net Reserves Amount” means an amount equal to the sum of XLWIRE’s Reserves
(including for the avoidance of doubt Reserves in relation to business ceded to
facultative reinsurers and captive reinsurers) relating to the A&H Business;
less the aggregate of:

 (i)  the sum of the amount of reinsurance ceded (being the premium ceded in
respect of the unearned premium reserves and the amount of reserves ceded in
respect of the loss reserves) in respect of the A&H Business; and     (ii)  the
sum of the amount of deferred acquisition costs as at 30 June 2001,


the amount of such Net Reserves Amount as at 30 June 2001 to be calculated on
the same basis as the Initial Net Reserves Amount in the SPA. In this
definition, “Reserves” shall have the meaning given to it in the SPA;


--------------------------------------------------------------------------------

“New A&H Business” means A&H Business (including, for the avoidance of doubt,
the New Swiss Policies) carried on in respect of New A&H Policies;

“New A&H Policies” means those A&H Policies comprising primary insurance written
or entered into directly by XLWIIS or by Winterthur pursuant to the Swiss 100
per cent Quota Share on or after 1 July 2001 for new customers (that is
customers who were not customers of the A&H Business on or before 30 June 2001)
in Switzerland as part of the A&H Business carried on in Switzerland excluding,
for the avoidance of doubt, any reinsurance entered into in the course of the
New A&H Business;

“New Swiss Policies” means:

(i)   the Swiss New A&H Policies written during the period on and from 1 January
2002 to the Retransfer Completion Date, comprised in the Swiss Licensed
Portfolio; and

(ii)   the policy dated 1 November 2001 referred to in Clause 18.2;

“Operations” has the meaning given to it in the SPA;

“Payment Account Details” has the meaning set out in the SPA except that the
reference to “this Agreement” shall be deemed to be a reference to “this
Amendment Agreement”;

“Portuguese A&H Business” means all the A&H Business carried on in Portugal and
any other countries in which the A&H Business has been written on a cross-border
basis therefrom under the regime of freedom to provide services;

“Portuguese Reinsurance Agreements” means:

 (i)  the Winterthur International (WI) quota share reinsurance agreement 1999
between Europeia and XLWIRE dated 14 February 2000 together with the Addenda
thereto dated 3 August 2001 and 10 June 2002 to the extent relating to the A&H
Business in Portugal;      (ii)  the Winterthur International (WI) excess of
loss reinsurance agreement 2001 between Europeia and XLWIRE dated 8 May 2001
together with the Addenda thereto dated 3 August 2001 and 10 June 2002 to the
extent relating to the A&H Business in Portugal; and     (iii)  all other
reinsurance agreements and arrangements entered into in relation to 2001 and
prior years (in terms of which the Reinsurer reinsures the Reinsured in respect
of Accident and Health Business as those terms are defined in the relevant
Commutation Agreement) which are the subject of a Commutation Agreement;


“Regulator” has the meaning set out in the SPA except that reference to
Operations shall be to the A&H Business;

“Retransfer Completion” means the completion on the Retransfer Completion Date
of the obligations in respect of the A&H Business to occur pursuant to Clause
11;

“Retransfer Completion Date” means 19 July 2002 or such later date as the
parties may agree;

“Retransfer Employee” means an employee who is listed in the Retransfer Employee
List;

“Retransfer Employee List” means the list of Retransfer Employees set out in a
list in agreed terms;

“Retransfer Purchasers” means Winterthur, Winterthur Belgium, Winterthur Spain
and Europeia and “Retransfer Purchaser” means any one of them;

“Retransfer Sellers” means XLWIICL, XLWIIS, XLWIRE and “Retransfer Seller” means
any one of them;


--------------------------------------------------------------------------------

“Spanish A&H Business” means all the A&H Business carried on in Spain and any
other countries in which the A&H Business has been written on a cross-border
basis therefrom under the regime of freedom to provide services;

“Spanish Reinsurance Agreements” means:

 (i)  the Winterthur International (WI) quota share reinsurance agreement 1999
between Winterthur Spain and XLWIRE dated 14 February 2000 together with the
Addenda thereto dated 3 August 2001 and 12 June 2002 to the extent relating to
the A&H Business in Spain;      (ii)  the Winterthur International (WI) excess
of loss reinsurance agreement 2001 between Winterthur Spain and XLWIRE dated 16
February 2001 together with the Addenda thereto dated 3 August 2001 and 12 June
2002 to the extent relating to the A&H Business in Spain; and     (iii)  all
other reinsurance agreements and arrangements entered into in relation to 2001
and prior years (in terms of which the Reinsurer reinsures the Reinsured in
respect of Accident and Health Business as those terms are defined in the
relevant Commutation Agreement) which are the subject of a Commutation
Agreement;


“Specified Claim” means a claim made by any of the Retransfer Purchasers in
relation to:

 (i)  the A&H Warranties (including the Core A&H Warranties); or     (ii)  the
indemnities set out in Clauses 14.3, 14.4.2 and 14.4.3; or     (iii)  any
misrepresentation in the statements made in Clause 18.1;


“Swiss 100 per cent Quota Share” has the meaning in the first part of the
definition of “Swiss Reinsurance Agreements”;

“Swiss A&H Business” means the Winterthur International Swiss accident and
health portfolio as reinsured to XLWIIS under the Swiss 100 per cent Quota Share
and the New Swiss Policies (a list of which is annexed to the Swiss Licensed
Portfolio Reinsurance Agreement);

“Swiss Francs” or “CHF” has the meaning given in the SPA;

“Swiss Licensed Portfolio” means the portfolio comprising the New Swiss
Policies;

“Swiss Licensed Portfolio Reinsurance Agreement” means the 100 per cent quota
share reinsurance agreement entered into on the Retransfer Completion Date
between Winterthur and XLWIIS reinsuring the Swiss Licensed Portfolio;

“Swiss Reinsurance Agreements” means:

 (i)  the 100 per cent quota share reinsurance agreement dated 3 August 2001
between Winterthur and XLWIIS reinsuring the Winterthur International Swiss
accident and health portfolio incepting on or after 1 January 1986 (“Swiss 100
per cent Quota Share”); and      (ii)  all other reinsurance agreements and
arrangements entered into in relation to 2001 and prior years (in terms of which
the Reinsurer reinsures the Reinsured in respect of Accident and Health Business
as those terms are defined in the relevant Commutation Agreement) which are the
subject of a Commutation Agreement;


“Swiss Reserves Amount” shall have the meaning given to it Clause 7.1;

“Taxation” or “Tax” shall have the meaning given to it in the SPA except that
references to a “Purchaser” shall be to a “Retransfer Purchaser”, references to
“Completion” shall be to “Retransfer Completion” and references to “Group
Company” shall be deleted;


--------------------------------------------------------------------------------

“Transaction Agreements” means the Swiss Licensed Portfolio Reinsurance
Agreement and the Commutation Agreements;

“Transfer Provisions” means the Applicable Laws in Switzerland having equivalent
effect to the national legislation implementing the provisions of the European
Community’s Directive 77/98/EEC dated 14 February 1977 as amended applicable to
a Retransfer Employee’s employment the effect of which in relation to relevant
Retransfer Employees is to transfer their employment to a member of the
Winterthur Group by operation of law;

“Transferred A&H Business” means all A&H Business which is not New A&H Business;

“Treaty Reinsurance Agreements” means the contracts of outwards reinsurance or
retrocession entered into by the Retransfer Sellers on or after 1 January 2002
but prior to the Retransfer Completion Date to the extent related to the A&H
Business but excluding outwards facultative reinsurance arrangements and
reinsurance agreements with captive reinsurance companies;

“US Dollars”, “USD” or “US$” has the meaning given in the SPA;

“VAT” has the meaning given to it in the SPA;

“Winterthur Belgium” means Winterthur Europe Assurances a company incorporated
in Belgium registered in the commercial Registry of Brussels under number 1459
and having its registered office at Avenue des Arts 56, 1000 Brussels;

“Winterthur Group” has the meaning set out in the SPA;

“Winterthur Reinsurance Agreement” means the Winterthur International (WI)
excess of loss reinsurance agreement between XLWIRE (as reinsured) and
Winterthur (as reinsurer) dated 1 June 2001 to the extent relating to the A&H
Business;

“Winterthur’s Solicitors” has the meaning set out in the SPA;

“Winterthur Spain” means Winterthur Seguros Generales, Sociedad anonima de
seguros Reaseguros a company incorporated under the laws of Spain whose
registered office is at 10 Plaza de Francesca Macià, Barcelona;

“XLWIICL” means XL Winterthur International Insurance Company Limited a company
incorporated under the laws of England (registered number 1884214) whose
registered office is at Winterthur House, 34 Leadenhall Street, London EC3A 1AX,
United Kingdom;

“XLWIIS” means XL Winterthur International Insurance Switzerland
Grüzefeldstrasse 41, CH-8401 Winterthur;

“XLWIRE” means XL Winterthur International Re a company incorporated under the
laws of Switzerland (registered number CH-020.3.927.914-5) whose registered
office is at Grüzefeldstrasse 41, CH-8401 Winterthur;

“XL Insurance Group” has the meaning set out in the SPA; and

“XL Insurance’s Solicitors” has the meaning set out in the SPA.

 1.2  General Interpretation


The provisions of Clauses 1.3 to 1.6, 1.8, 1.9 and 1.12 of the SPA shall apply
to this Amendment Agreement mutatis mutandis unless the context otherwise
provides.

     



--------------------------------------------------------------------------------

 1.3  Schedules, etc.


References to this Amendment Agreement shall include any Schedules to it and
references to Clauses and Schedules are to Clauses of and Schedules to this
Amendment Agreement.

 1.4  Materiality


In this Amendment Agreement including for the avoidance of doubt Schedule 2
reference to “material” or “material to the New A&H Business” or any other
concept of materiality shall (except as otherwise expressly provided and for
this purpose the introductory words in this Clause 1 shall not apply) mean
material in the context of the New A&H Business taken as a whole.

2  Transfer of the Business Assets


 2.1  XL Insurance shall or shall procure that the relevant Retransfer Seller
shall on the Retransfer Completion Date transfer to Winterthur, or at
Winterthur’s direction to the relevant Retransfer Purchaser, all right, title
and interest, together with all rights and advantages attaching thereto at the
Retransfer Completion Date, in the following assets:


 2.1.1  the New Swiss Policies (including, for the avoidance of doubt, all
outwards facultative reinsurance arrangements and reinsurance arrangements with
captive reinsurance companies relating to the New A&H Business but excluding the
Treaty Reinsurance Agreements);     2.1.2  all A&H Policies written by or
entered into by the Retransfer Sellers other than those referred to in Clause
2.1.1;     2.1.3  the Books and Records;     2.1.4  the A&H Business Goodwill,


together the “Business Assets”.

 2.2  The parties intend that the A&H Business shall be transferred as a going
concern for VAT purposes.


3  Liabilities


 3.1  This Clause 3.1 is left intentionally blank.     3.2  XLWIIS shall retain
all third party and inter-group contracts which relate to the Swiss Licensed
Portfolio except to the extent that such contracts form part of the Business
Assets. XLWIIS shall remain responsible after the Retransfer Completion Date for
all Liabilities and claims under such contracts whether arising before or after
the Retransfer Completion Date.     3.3  The Retransfer Sellers shall remain
responsible after the Retransfer Completion Date for:


  3.3.1   all Liabilities arising under the Treaty Reinsurance Agreements
whether arising before (but on or after 1 July 2001) or after Retransfer
Completion;         3.3.2   all Liabilities which were incurred or relate to the
period from and including 1 July 2001 and which arise out of or are connected
with:             (i)  the administration of the GlobalWin plan business whether
arising before or after Retransfer Completion;             (ii)  all rebates
which are to be paid or are payable to policyholders under the terms of the
GlobalWin
      plans whether arising before or after Retransfer Completion other than:  
                         



--------------------------------------------------------------------------------

            (a)  local rebates payable in accordance with the policy terms in
the Category 1 Territories; and                 (b)  until such time as the in
force GlobalWin plan policies reach their current expiry date, a fair and
equitable proportion of the global rebate as applies to the Category 1
Territories and calculated in accordance with the policy terms and, to the
extent consistent with an arm’s length transaction between commercial parties,
past practices in place on 30 June 2001; and          (iii)  all GlobalWin
business carried out anywhere other than in Category 1 Territories;      3.3.3 
all Employment Costs which relate to the Retransfer Employees to the extent
arising in respect of the period from and including 1 July 2001 up to and
including the Retransfer Completion Date; and     3.3.4  all Employment
Liabilities to the extent arising in respect of the period from and including 25
July 2001 up to and including the Retransfer Completion Date in relation to
Retransfer Employees.


 3.4  The Liabilities set out in Clauses 3.2 and 3.3 shall be the “A&H Retained
Liabilities” and XL Insurance shall procure that the relevant Retransfer Seller
shall promptly pay the Liabilities and settle the claims referred to in Clauses
3.2 and 3.3 as appropriate.     3.5  Subject as expressly provided elsewhere in
this Amendment Agreement, the Retransfer Purchasers shall be responsible after
the Retransfer Completion Date for all Liabilities not being A&H Retained
Liabilities arising under the Business Assets or the A&H Policies and the
Liabilities referred to in Clauses 3.3.2(ii)(a) and 3.3.2(ii)(b) (together the
“A&H Assumed Liabilities”) and shall promptly pay the Liabilities and settle the
claims referred to in this Clause 3.5 as appropriate.     3.6  XL Insurance
agrees with Winterthur that, with effect from the assignment, novation or
transfer of the New Swiss Policies in accordance with Clause 4, Winterthur, to
the extent permitted by Applicable Laws, shall have and be entitled to the
benefit of the same rights, powers, remedies, claims, defences, obligations,
conditions and incidents (including without limitation rights of set-off and
counterclaim) as XLWIIS enjoyed.     3.7  XL Insurance agrees with Winterthur
(for itself and in trust for each member of the Winterthur Group) that, subject
as expressly provided elsewhere in this Amendment Agreement, XL Insurance shall
and shall procure that any Retransfer Seller shall indemnify and hold harmless
and keep indemnified and held harmless the Retransfer Purchasers and each member
of the Winterthur Group and their respective directors, officers, agents,
employees and Associated Companies against:


 3.7.1  all A&H Retained Liabilities; and     3.7.2  any Losses which Winterthur
and/or any other Retransfer Purchaser may suffer by reason of XL Insurance’s or
any Retransfer Seller’s failure to comply with its obligations under Clause 3.4
or otherwise by reason of Winterthur and/or any other Retransfer Purchaser
taking any reasonable action to avoid, resist or defend against any A&H Retained
Liability.


 3.8  Winterthur agrees with XL Insurance (for itself and in trust for each
member of the XL Insurance Group) that, subject as expressly provided elsewhere
in this Amendment Agreement, Winterthur shall and shall procure that any other
Retransfer Purchaser shall indemnify and hold harmless and keep indemnified and
held harmless the Retransfer Sellers and each member of the XL Insurance Group
and their respective directors, officers, agents, employees and Associated
Companies against:


 3.8.1  all A&H Assumed Liabilities; and         



--------------------------------------------------------------------------------

 3.8.2  any Losses which XL Insurance and/or any Retransfer Seller may suffer by
reason of any Retransfer Purchaser’s failure to comply with its obligations
under Clause 3.5 or otherwise by reason of XL Insurance and/or any other
Retransfer Seller taking any reasonable action to avoid, resist or defend
against any A&H Assumed Liability.


4  New Swiss Policies and Swiss Licensed Portfolio


 4.1  Subject to Clause 4.3, XL Insurance shall procure that XLWIIS shall assign
or novate the New Swiss Policies to Winterthur as soon as reasonably practicable
following the Retransfer Completion Date.     4.2  XL Insurance undertakes to
procure that XLWIIS shall use all reasonable endeavours to obtain the requisite
consents to the assignment or novation of the New Swiss Policies from all
relevant policyholders and reinsurers.     4.3  If prevented by a relevant
Regulator from assigning or novating the New Swiss Policies as envisaged in
Clause 4.1, XL Insurance shall, subject to XLWIIS obtaining the necessary
regulatory licences and there being no contractual or regulatory issues
preventing such transfer, procure that XLWIIS shall transfer the Swiss Licensed
Portfolio by way of portfolio transfer as soon as reasonably practicable
following Retransfer Completion.     4.4  If Clause 4.3 applies, Winterthur
shall and XL Insurance shall procure that XLWIIS shall use all reasonable
endeavours to procure such portfolio transfer as soon as practicable and shall
cooperate to obtain all necessary regulatory consents in relation to such
transfers (unless the parties agree that such transfer would not provide
incremental benefits or is impracticable which agreement shall not be
unreasonably withheld or delayed). XL Insurance further undertakes to procure
that XLWIIS shall and Winterthur shall execute all documents and do all other
things necessary or reasonably commercially desirable to effect the transfer of
the Swiss Licensed Portfolio pursuant to this Clause 4.     4.5  Winterthur
shall and XL Insurance shall procure that XLWIIS shall enter into the Swiss
Licensed Portfolio Reinsurance Agreement on the Retransfer Completion Date and
ensure that such arrangements remain in place in respect of each New Swiss
Policy until such New Swiss Policy has been assigned, novated or transferred in
accordance with this Clause 4. XL Insurance shall procure that XLWIIS shall
provide to Winterthur such information as it may reasonably request at any time
after the date of this Amendment Agreement in relation to the New Swiss Policies
(including as to whether or not the other parties to such New Swiss Policies
have consented to assignment or novation or, if Clause 4.3 is applicable, have
consented to the portfolio transfer or have the right to object to such a
transfer to Winterthur).     4.6  XL Insurance shall procure that XLWIIS
complies with any directions, decisions, guidelines, principles, procedures or
prohibitions made or issued by Winterthur in relation to the New Swiss Policies,
including without limitation, the amendment or cancellation of New Swiss
Policies, salvage and the exercise of subrogation rights to the extent permitted
by Applicable Laws and so long as to do so is not inconsistent with the terms of
the Swiss Licensed Portfolio Reinsurance Agreement.


5  Consideration


 5.1  The consideration for the transfer of the A&H Business shall be an amount
equal to the sum (such sum being hereinafter referred to as the “Consideration”)
of:


 5.1.1  CHF 28,000,000, in respect of the Swiss A&H Business (the “Swiss
Amount”); plus     5.1.2  an amount equal to the actual expenses incurred by or
on behalf of XLWIIS in running the Swiss A&H Business subject to a maximum of
CHF 1,000,000 per calendar month (and documented by provision of receipts to
Winterthur’s reasonable satisfaction) during the period 1 June 2002 until
termination of the Swiss Licensed Portfolio Reinsurance Agreement (and for the
purpose of this Clause 5.1.2, actual expenses shall include, without limitation,
out of pocket expenses (but not such expenses which have not been authorised by
the Reinsurer in accordance with the Swiss Licensed Portfolio Reinsurance



--------------------------------------------------------------------------------

    Agreement), Enforced Losses, Employment Costs and Employment Liabilities of
the reinsured in carrying out its obligations under the Swiss Licensed
Reinsurance Agreement, where terms within these parentheses have the same
meaning as in the Swiss Licensed Portfolio Reinsurance Agreement); plus   
 5.1.3  CHF 23,000,000 in respect of the Belgian A&H Business (“Belgian
Amount”).


 5.2  Subject to Clause 5.2.3, the Belgian Amount comprised in Consideration
shall be adjusted as follows:


 5.2.1  if the total gross written premiums relating to the Policies comprised
in the Belgian A&H Business received during the year ending 31 December 2002 is
less than the total gross written premiums received for such Policies during the
year ended 31 December 2001, there shall be a reduction equal to the amount
given by the following formula:


  [formula.jpg]
  WHERE:
  A = the Belgian Amount:
  B = the total gross written premiums during the year ended 31 December 2002;
and
  C = the total gross written premiums during the year ended 31 December 2001.


 5.2.2  if the total gross written premiums relating to the Policies comprised
in the A&H Business received during the year ending 31 December 2003 is less
than the total gross written premiums received for such Policies during the year
ending 31 December 2002, there shall be a reduction equal to the amount given by
the following formula:


  [formula2.jpg]
  WHERE:
  A = the Belgian Amount:
  B = the total gross written premiums during the year ended 31 December 2003;
and
  C = the total gross written premiums during the year ended 31 December 2002.


 5.2.3  The total reduction under Clauses 5.2.1 and 5.2.2 shall not exceed CHF
2,000,000.


Any adjustment to the Consideration pursuant to Clause 5.2 above shall be paid
in cash in Swiss Francs by XL Insurance to Winterthur by 28 February following
the year end to which the adjustment relates or if later within seven days of
receipt by XL Insurance of a statement (confirmed by the auditors in writing and
prepared as part of the audit of Winterthur’s annual report and accounts) of
gross written premiums in respect of the relevant year.


--------------------------------------------------------------------------------

 5.3  Winterthur shall pay the Consideration in accordance with the Payment
Account Details provided by XL Insurance prior to the Retransfer Completion
Date, subject to the following:


 5.3.1  XL Insurance acknowledges that Winterthur’s obligation to pay CHF
28,000,000 in accordance with Clause 5.1.1 has been satisfied; and     5.3.2 
Winterthur acknowledges receipt of the amount of CHF 236,217,000 as noted in
Clause 7.1 and further acknowledges that XL’s obligation to pay CHF 6,457,000 in
accordance with Clause 7.5.1 has been satisfied,


by the payment of CHF 214,674,000 by or on behalf of XL Insurance to XLWIIS on
24 June 2002.

 5.4  VAT


 5.4.1  All sums set out in this Amendment Agreement or otherwise payable by any
party to any other party pursuant to this Amendment Agreement or any of the
Transaction Agreements shall be deemed to be exclusive of any VAT which is
chargeable on the supply or supplies for which such sums (or any part thereof)
are the whole or part of the consideration for VAT purposes.     5.4.2  Where,
pursuant to the terms of this Amendment Agreement or any of the Transaction
Agreements, any party (the “Supplier”) makes a supply to any other party (the
“Recipient”) for VAT purposes and VAT is or becomes chargeable on such supply
for which the Supplier is required to account to the relevant Tax authorities
(the “Taxable Supply”), the Recipient shall pay to the Supplier (in addition to
and at the same time as any other consideration for such supply) a sum (the “VAT
Amount”) equal to such VAT.     5.4.3  Where a Recipient is required under
Clause 5.4.2 to pay a VAT Amount to a Supplier, the Supplier shall pay to the
Recipient a sum equal to 50 per cent of so much of the VAT charged on the
relevant Taxable Supply as the Recipient is not entitled to recover by way of
credit or repayment from the relevant Tax authorities.     5.4.4  Where pursuant
to the terms of this Amendment Agreement or any of the Transaction Agreements
any party (the “Reverse Supplier”) makes a supply to another party (the “Reverse
Recipient”) and the Reverse Recipient is treated for VAT purposes as making such
supply and VAT is or becomes chargeable on such supply for which the Reverse
Recipient must account to the relevant Tax authorities (the “Reverse VAT
Amount”) the Reverse Supplier shall on demand pay to the Reverse Recipient a sum
equal to 50 per cent of so much of the Reverse VAT Amount as the Reverse
Recipient is not entitled to recover by way of credit or repayment from the
relevant Tax authorities.      5.4.5  Notwithstanding the terms of Clause 32
(Set Off), any sum payable by a Supplier pursuant to Clause 5.4.3 may be set off
against the relevant VAT Amount payable to such Supplier by the relevant
Recipient under Clause 5.4.2.     5.4.6  The parties intend that the A&H
Business shall be transferred as a going concern for VAT purposes and shall
procure that in each relevant jurisdiction XL Insurance (which in this Clause
5.4.6 shall include any relevant Retransfer Seller) and Winterthur shall give
notice of such sale to the relevant Tax authorities as required by Applicable
Laws.     5.4.7  To the extent that any jurisdiction in which the A&H Business
is carried on provides for relief or exemption from VAT on the transfer of a
business or the transfer of assets in the course of transferring a business or
treats such a transaction as being non-taxable or giving rise to no supply for
VAT purposes, XL Insurance and Winterthur shall use all reasonable endeavours
(including for avoidance of doubt the making of an election or application in
respect of VAT to any Taxation authority) to secure such treatment.


 5.5  Adjustments to Consideration


If any payment is made by any party to another party in respect of any claim
against any party for any breach of or otherwise under the terms of this
Amendment Agreement, the


--------------------------------------------------------------------------------

payment shall be made by way of adjustment of the Consideration and the
Consideration shall be deemed to have been reduced or increased as appropriate
by the amount of such payment.

6  Amendment to the SPA


The SPA shall be amended in accordance with the amendments expressly set out in
Schedule 1. Except to the extent expressly provided in this Amendment Agreement
the SPA shall be unamended.

7  Swiss Reserves Amount


 7.1  Winterthur acknowledges receipt from XL Insurance (as part of the payment
referred to in Clause 5.3) of an amount of CHF 236,217,000 on account of the
reserves relating to the Swiss A&H Business calculated in accordance with Clause
7.2 below (the “Swiss Reserves Amount”);     7.2  For the purposes of Clause
7.1, “Swiss Reserves Amount” shall mean the aggregate of the following amounts:


 7.2.1  the initial premium paid pursuant to clause 3.1 of the Swiss 100 per
cent Quota Share (the “Initial Premium”) being equal to the amount of CHF
236,217,000; plus     7.2.2  all premiums received from 1 July 2001 until
Retransfer Completion by or on behalf of XLWIIS pursuant to the Swiss
Reinsurance Agreements; plus     7.2.3  all premiums received from 1 July 2001
until Retransfer Completion by or on behalf of XLWIIS in respect of the Swiss
A&H Business other than those included in Clause 7.2.2; plus     7.2.4  all
amounts received from 1 July 2001 until Retransfer Completion by or on behalf of
XLWIIS pursuant to co-insurance arrangements which relate wholly or partly to
the Swiss A&H Business provided that if such arrangements only relate to such
A&H Business in part, such part of the amount received as relates
proportionately to the Swiss A&H Business; plus     7.2.5  amounts received by
or on behalf of XLWIIS from 1 July 2001 until Retransfer Completion from
facultative reinsurers and captive insurance companies in respect of the Swiss
A&H Business; plus     7.2.6  amounts received from 1 July 2001 until Retransfer
Completion by or on behalf of XLWIIS in respect of the Swiss A&H Business from
agents and brokers to the extent that such amounts are not included in Clauses
7.2.1 to 7.2.5 above,


LESS

 7.2.7  claims paid from 1 July 2001 until Retransfer Completion by or on behalf
of XLWIIS in respect of any policy (including, for the avoidance of doubt,
claims paid under the Swiss Reinsurance Agreements) forming part of the Swiss
A&H Business; and     7.2.8  amounts paid from 1 July 2001 until Retransfer
Completion by or on behalf of XLWIIS on or before Retransfer Completion pursuant
to co-insurance arrangements which relate wholly or partly to the Swiss A&H
Business provided that if such arrangements only relate to such A&H Business in
part, such part of the amount as received relates proportionately to that A&H
Business; and     7.2.9  amounts paid from 1 July 2001 until Retransfer
Completion by or on behalf of XLWIIS by way of profit commissions to holders of
policies and commissions to agents and brokers forming part of the Swiss A&H
Business; and     7.2.10  amounts paid from 1 July 2001 until Retransfer
Completion by or on behalf of XLWIIS to facultative reinsurers and to captive
insurance companies in respect of the Swiss A&H Business.



--------------------------------------------------------------------------------

 7.3  For the avoidance of doubt, amounts paid to or received from treaty
reinsurers on the basis of treaties placed by XLWIIS with third party reinsurers
in force since 1 January 2002 will not be included in the cash flow movements in
Clauses 7.2.2 to 7.2.10 inclusive.     7.4  If the amount referred to in Clause
7.1 is different from the Swiss Reserves Amount calculated in accordance with
Clause 7.2 above, an adjusting payment will be made by or to XL Insurance.   
 7.5  XL Insurance shall pay or shall procure the payment of interest as
follows:


 7.5.1  the agreed amount of CHF 6,457,000 by way of interest on the Initial
Premium; and     7.5.2  interest at the rate of 3 per cent per annum on any
difference in Winterthur’s favour between the amount referred to in Clause 7.1
and the Swiss Reserves Amount (calculated in accordance with Clause 7.2) on the
Retransfer Completion Date from 30 June 2002 until the date of actual payment.


Such interest shall be paid in cash in Swiss Francs in accordance with the
Payment Account Details notified by Winterthur to XL Insurance prior to the
Retransfer Completion Date.

8  BSP Reserves Amount and XLWIRE Reserves Amount


 8.1  For the purposes of Clause 8.4 the “Belgium Reserves Amount” shall mean
the aggregate of the following amounts:


 8.1.1  all amounts received by or on behalf of XLWIICL and XLWIRE in respect of
A&H Business from 1 July 2001 until Retransfer Completion from Winterthur
Belgium pursuant to or in connection with the Belgian Reinsurance Agreements
(including for the avoidance of doubt (i) the initial premium payment of Euro
52,210,000 made by Winterthur Belgium to XLWIICL under the Belgian Reinsurance
Agreement (100 per cent quota share) and (ii) the payment of Euro 425,511.50
made by Winterthur Belgium to XLWIICL as interest on the sum of Euro 52,210,000
referred to in Clause 8.1.4); plus     8.1.2  all amounts received by or on
behalf of XLWIICL and XLWIRE in respect of Belgian A&H Business from 1 July 2001
until Retransfer Completion directly from facultative reinsurers and captive
reinsurance companies; plus     8.1.3  all amounts received by or on behalf of
XLWIICL and XLWIRE in respect of Belgian A&H Business from 1 July 2001 until
Retransfer Completion directly from agents and brokers to the extent that such
amounts are not included in Clauses 8.1.1 and 8.1.2 above; less     8.1.4  all
amounts paid by or on behalf of XLWIICL and XLWIRE in respect of A&H Business
from 1 July 2001 until Retransfer Completion to Winterthur Belgium pursuant to
or in connection with the Belgian Reinsurance Agreements (including for the
avoidance of doubt the payment of Euro 52,210,000 by XLWIICL to Winterthur
Belgium by way of deposit reserves); less     8.1.5  all amounts paid by or on
behalf of XLWIICL and XLWIRE in respect of Belgian A&H Business from 1 July 2001
until Retransfer Completion directly to facultative reinsurers and captive
reinsurance companies; less     8.1.6  all amounts paid by or on behalf of
XLWIICL and XLWIRE in respect of Belgian A&H Business from 1 July 2001 until
Retransfer Completion directly to agents and brokers,


the intention being that the Belgian Reinsurance Agreements shall be unwound to
the extent they relate to A&H Business so that XLWIICL and Winterthur Belgium
and XLWIRE and Winterthur Belgium are placed as between themselves in the same
position they would have been in had there been no payments to or by either the
reinsurer or reinsured pursuant to or in connection with any of the Belgian
Reinsurance Agreements after 00.01 am (London time) on 1 July 2001.


--------------------------------------------------------------------------------

 8.2  For the purposes of Clause 8.4 the “Spanish Reserves Amount” shall mean
the aggregate of the amounts determined in accordance with Clauses 8.1.1 to
8.1.6 inclusive save that references to “XLWIICL” shall be deleted, references
to “Winterthur Belgium” shall be replaced by references to “Winterthur Spain”,
references to the “Belgian Reinsurance Agreements” shall be replaced by
references to the “Spanish Reinsurance Agreements”, references to “Belgian A&H
Business” shall be replaced by references to “Spanish A&H Business” and all text
within parentheses (including for the avoidance of doubt any reference to
financial amounts) shall be deleted.     8.3  For the purposes of Clause 8.4 the
“Portuguese Reserves Amount” shall mean the aggregate of the amounts determined
in accordance with Clauses 8.1.1 to 8.1.6 inclusive save that references to
“XLWIICL” shall be deleted, references to “Winterthur Belgium” shall be replaced
by references to “Europeia”, references to the “Belgian Reinsurance Agreements”
shall be replaced by reference to the “Portuguese Reinsurance Agreements”, all
references to “Belgian A&H Business” shall be replaced by references to
“Portuguese A&H Business” and all text within parentheses (including for the
avoidance of doubt any reference to financial amounts) shall be deleted.   
 8.4  An amount equal in each case to the Belgium Reserves Amount, the Spanish
Reserves Amount and the Portuguese Reserves Amount shall be paid, in any case
where there is a positive figure, by XL Insurance to Winterthur or to such of
the Relevant Retransfer Purchasers as Winterthur shall nominate in writing or,
in any case where there is a negative figure, by Winterthur or the Retransfer
Purchasers to XL Insurance.     8.5  Winterthur acknowledges receipt from XL
Insurance of an amount of CHF 1,422,258 on account of the XLWIRE’s reserves in
relation to the A&H Business calculated in accordance with Clause 8.6 below (the
“XLWIRE Reserves Amount”);     8.6  For the purposes of Clause 8.5, “XLWIRE
Reserves Amount” shall mean the aggregate of the following amounts:


 8.6.1  the amount equal to the Net Reserves Amount (including, for the
avoidance of doubt, IBNR) determined by reference to the Completion Financial
Statements; plus     8.6.2  all amounts received by or on behalf of XLWIRE from
1 July 2001 until Retransfer Completion from Winterthur in respect of the A&H
Business pursuant to or in connection with the Winterthur Reinsurance Agreement;
less     8.6.3  all amounts paid by or on behalf of XLWIRE from 1 July 2001
until Retransfer Completion to Winterthur in respect of the A&H Business
pursuant to or in connection with the Winterthur Reinsurance Agreement.


 8.7  If the amount referred to in Clause 8.5 is less than the XLWIRE Reserves
Amount calculated in accordance with Clause 8.6 above, an adjusting payment will
be made by XL Insurance to Winterthur or to such of the Retransfer Purchasers as
Winterthur may nominate in writing or if the amount referred to in Clause 8.5 is
greater than the XLWIRE Reserves Amount calculated in accordance with Clause 8.6
above, an adjusting payment will be made by Winterthur or the Retransfer
Purchasers to XL Insurance.     8.8  The parties shall procure that the
Completion Financial Statements shall separately identify the Net Reserves
Amount as at 30 June 2001 (which shall be determined using the same procedure
and assumptions as for the determination under the SPA of the Initial Net
Reserves Amount, as such term is defined in the SPA).     8.9  Any payments to
be made pursuant to this Clause 8 shall be paid in cash in the original currency
failing which in Euros in accordance with the Payment Account Details notified
by Winterthur to XL Insurance or, as the case may be, by XL Insurance to
Winterthur.     8.10  The terms of Clause 1.10 of the SPA shall apply to this
Clause 8 except that the “Relevant Date” shall for the purposes of Clauses 8.1
to 8.4 be the date of the relevant payment made



--------------------------------------------------------------------------------

    pursuant to Clause 8.4 and for the purposes of Clauses 8.5 to 8.7 and of
determining the Net Reserves Amount shall be 30 June 2001.


9  Access to Information


 9.1  In order that Winterthur may form a view as to whether any payments are
required to be made to or by XL Insurance in terms of Clause 8 or Clause 7.4, XL
Insurance shall and shall procure that each of the Retransfer Sellers both
before and after Retransfer Completion shall for a period of 45 days from the
Retransfer Completion Date:


 9.1.1  keep up-to-date and make available to Winterthur and its duly authorised
agents their books, records, contracts and agreements relating to the A&H
Business during normal business hours; and     9.1.2  co-operate with them with
regard to their review thereof and give them the opportunity to consult with XL
Insurance and its relevant agents.


 9.2  XL Insurance agrees insofar as it is reasonable to do so to make available
the services of itself and each of the Retransfer Sellers and its relevant
agents to assist Winterthur, and Winterthur’s duly authorised agents to inspect,
discuss and analyse information as contemplated by this Clause 9.     9.3  In
order that XL Insurance may form a view as to whether any payments are required
in terms of Clause 8 or Clause 7.4, Winterthur shall and shall procure that the
Retransfer Purchasers shall adhere to the terms of Clauses 9.1 and 9.2 applied
mutatis mutandis.     9.4  Neither XL Insurance nor any Retransfer Seller makes
any representation, warranty or undertaking in relation to the adequacy of the
reserves for the A&H Business including, without limitation, in relation to the
adequacy of the amounts referred to in Clauses 7 and 8 to meet liabilities under
the A&H Policies. For the avoidance of doubt neither Winterthur nor any of the
other Retransfer Purchasers shall be entitled to make any claim against XL
Insurance or any of the Retransfer Sellers in respect of any inadequacy in the
reserves of the A&H Business which shall run-off entirely at the risk of
Winterthur and the Retransfer Purchasers.     9.5  In the event that
notwithstanding the terms of Clause 9.4 XL Insurance or any of the Retransfer
Sellers is, by reason of any inadequacy of the reserves of the A&H Business,
requested or required by a Regulator to make any payment to Winterthur or any
other Retransfer Purchaser after Retransfer Completion, Winterthur shall put XL
Insurance or the relevant Retransfer Seller in funds to make such payment or, if
this is not practicable, shall reimburse such payment within five Business Days
of XL Insurance or the relevant Retransfer Seller notifying Winterthur in
writing that it has made such payment.


10  Exclusivity in relation to Category 2 Territories


 10.1  XL Insurance hereby grants to Winterthur a period of exclusivity (the
“Exclusivity Period”) to negotiate with a view to acquiring the accident and
health business written by the XL Insurance Group or on its behalf in the
Category 2 Territories (the “Category 2 A&H Business”). For the avoidance of
doubt, nothing in this Clause 10 shall impose any obligation on XL Insurance or
Winterthur to use reasonable endeavours in relation to any negotiations which
take place or to pursue such negotiations at all.     10.2  The “Exclusivity
Period” shall be the period from the date of this Amendment Agreement to and
including 31 August 2002.


11  Retransfer


 11.1  Date and Place


Retransfer Completion shall take place at such time and place as the parties
shall agree.


--------------------------------------------------------------------------------

 11.2  Retransfer Completion Events


 11.2.1  On Retransfer Completion the parties shall procure that the following
agreements are entered into:     (i)  the Commutation Agreements;      (ii)  the
Swiss Licensed Portfolio Reinsurance Agreement; and      (iii)  the endorsement
in agreed terms dated the same date as this Amendment Agreement to the 100 per
cent quota share reinsurance agreement entered into between XLWIRE and
Winterthur dated 3 August 2001 as part of the Excluded Operations Interim
Arrangements (as such phrase is defined in the SPA) in respect of
Switzerland.     11.2.2  On Retransfer Completion Winterthur shall pay the
Consideration in accordance with Clause 5.3, subject to the amounts acknowledged
to have been received in accordance with Clause 5.3.     11.2.3  Neither party
(treating for this purpose Winterthur and each of the other Retransfer
Purchasers as a single party and XL Insurance and each of the Retransfer Sellers
as a single party) shall be obliged to proceed to Retransfer Completion unless
the other party is simultaneously ready and able to proceed to Retransfer
Completion.


12  A&H Warranties


 12.1  Incorporation of Schedule 2


 12.1.1  As at the date of this Amendment Agreement XL Insurance on its own
behalf warrants to Winterthur (for itself and as trustee for each Retransfer
Purchaser) in relation to the New A&H Business carried on or entered into on or
after 25 July 2001 (i) that the A&H Warranty contained in paragraph 2.1 of
Schedule 2 is true, accurate and not misleading and (ii) that in so far as XL
Insurance is aware each of the other A&H Warranties is true, accurate and not
misleading subject only to any matter expressly provided for under the terms of
this Amendment Agreement or any matter which is fully, fairly and specifically
disclosed in or pursuant to the A&H Disclosure Letter to Winterthur.     12.1.2 
As at the date of this Amendment Agreement XL Insurance on behalf of each
Retransfer Seller (but not on behalf of itself) warrants to Winterthur (for
itself and as trustee for each Retransfer Purchaser) in relation to the New A&H
Business carried on or entered into on or after 25 July 2001 that each of the
A&H Warranties is true, accurate and not misleading subject only to any matter
expressly provided for under the terms of this Amendment Agreement or any matter
which is fully, fairly and specifically disclosed in or pursuant to the A&H
Disclosure Letter.     12.1.3  XL Insurance and each of the Retransfer Sellers
acknowledge that Winterthur on its own behalf and on behalf of each other
Retransfer Purchasers has entered into this Amendment Agreement in reliance upon
each A&H Warranty which has also been given as a representation and with the
intention of inducing such Retransfer Purchaser to enter into this Amendment
Agreement. Save as expressly otherwise provided each A&H Warranty shall be
separate and independent and shall not be limited by reference to any other
paragraphs of the said Schedule 2.     12.1.4  Any statement qualified by the
expression “so far as XL Insurance is aware” or words to that effect shall be
deemed to refer only to matters within the actual knowledge of Paul Giordano or
Clive Tobin in each case as to their actual knowledge without undertaking any
investigation or enquiry (for the avoidance of doubt, with respect to
Mr. Giordano this Clause 12.1.4 shall not be deemed to be a waiver of any
attorney-client privilege).      12.1.5  XL Insurance and the Retransfer Sellers
shall not invoke the knowledge of Winterthur or any of the other Retransfer
Purchasers (actual, constructive or imputed) of a fact or circumstance which
might make an A&H Warranty untrue, inaccurate or



--------------------------------------------------------------------------------

    misleading as a defence to a claim for breach of this Clause 12. For the
avoidance of doubt, neither XL Insurance nor any Retransfer Seller shall give
any A&H Warranty as to facts or circumstances in so far as they relate to the
period on or before 25 July 2002.     12.1.6  For the avoidance of doubt each of
the A&H Warranties which is given in relation to a Retransfer Seller is also
true, accurate and not misleading in relation to each of the relevant branches
of such Retransfer Seller.


 12.2  Limitation of Liability


For the purposes of this Clause 12.2 only, the term “Retransfer Sellers”
includes XL Insurance. Notwithstanding the provisions of Clause 12.1:

 12.2.1  Time Limits     (i)  The Retransfer Sellers shall not be liable in
respect of any Specified Claim unless notice of such Specified Claim is given in
writing by Winterthur to XL Insurance on behalf of the Retransfer Sellers
(setting out reasonably comprehensive details in respect of which the Specified
Claim is made including an estimate of the amount of such Specified Claim if
practicable) on or before the date which is two years after the date of this
Amendment Agreement;     (ii)  Any such Specified Claim shall (if it has not
been previously satisfied, settled or withdrawn) be deemed to be withdrawn nine
months after the relevant time limit set out above unless legal proceedings in
respect of it have been commenced by being both issued and served provided
that:         (a)  in respect of claims in respect of Losses which remain
contingent the relevant time limit will if later be
     nine months after such contingency crystallises; and          (b)  where
due to lack of information it is not practicable for Winterthur properly to
pursue a litigated claim
     the relevant time limit shall, if later, be nine months after it does so
become practicable.      12.2.2  Minimum Claims


The Retransfer Sellers shall not be liable in respect of any Specified Claim
arising from any single circumstance if the amount of such Specified Claim does
not exceed USD 50,000 (and claims relating to connected matters shall be treated
as arising from a single circumstance and aggregated for this purpose) but the
Retransfer Sellers shall not be liable for a Specified Claim in excess of that
amount unless the liability determined in respect of any such Specified Claim
(excluding interest, costs and expenses) also exceeds that amount. For the
avoidance of doubt the Retransfer Seller shall subject to the terms of Clause
12.2.3 be liable for the whole of any such claim and not merely the excess over
USD 50,000.

 12.2.3  Aggregate Minimum Claims


The Retransfer Sellers shall not be liable in respect of any Specified Claim
other than a claim under Clause 14.3 unless and to the extent that the aggregate
amount of all Specified Claims for which the Retransfer Sellers would otherwise
be liable under this Amendment Agreement exceeds USD 1,000,000 in which case the
Retransfer Sellers shall be liable for the whole of such claims and not merely
the excess over USD 1,000,000.

 12.2.4  Maximum Claims


The Retransfer Sellers shall not be liable in respect of any Specified Claim to
the extent that the aggregate amount of the liability of the Retransfer Sellers
would exceed the amount of CHF 47,000,000 in the case of any Specified Claim
under


--------------------------------------------------------------------------------

any Core A&H Warranty or CHF 28,200,000 in all other cases, provided that for
the avoidance of doubt in no circumstances shall such aggregate liability of the
Retransfer Sellers exceed the amount of CHF 47,000,000.

 12.2.5  Specified Indemnities, Fraud and Dishonesty


Notwithstanding the above, the restrictions and limitations set out in Clauses
12.2.1 to 12.2.4 or elsewhere in the Agreement shall not apply:

 (i)  to the indemnities set out in Clause 14.4; or     (ii)  to the extent that
the matter giving rise to a Specified Claim is a result of any fraud, dishonesty
or wilful misconduct, wilful concealment or wilful default on the part of XL
Insurance or any Retransfer Seller.     12.2.6  Contingent Liabilities


The Retransfer Sellers shall not be liable in respect of any Specified Claim
where a liability is contingent unless and until such contingent liability
becomes an actual liability and is due and payable but this Clause 12.2.6 shall
not operate to avoid a Specified Claim made in respect of a contingent liability
within the applicable time limit specified in Clause 12.2.1 if the requisite
details of such claim, such as they are known by the Retransfer Purchaser, have
been delivered before expiry of such period (even if such liability does not
become an actual liability until after the expiry of the relevant period).

 12.2.7  Events Beyond the Control of the Retransfer Sellers


The Retransfer Sellers shall not be liable in respect of any Specified Claim
(other than, in the case of paragraph (i) below, a claim under Clause 14.3) to
the extent that such Specified Claim would not have occurred but for:

 (i)  the passing of or any change after Retransfer Completion in any law, rule,
or regulation including without limitation to the generality of the foregoing
any increase in the rates of Taxation or any imposition of Taxation or any
withdrawal of relief from Taxation not actually in effect at the date of this
Amendment Agreement; or     (ii)  any change in accounting policy, bases or
practice of Winterthur or the Retransfer Sellers introduced or having effect
after Retransfer Completion other than changes implemented to conform to
relevant accounting standards or requirements existing at the date of this
Amendment Agreement.


 12.3  Mitigation of Loss


Winterthur shall procure that all reasonable steps are taken and all reasonable
assistance is given to avoid or mitigate any Losses which in the absence of
mitigation might give rise to a liability on the part of the Retransfer Sellers
in respect of any Specified Claim provided always that:

 12.3.1  the Retransfer Purchasers shall not be required hereunder to exercise
any right or remedy hereunder or make any claim which they may have in respect
of any misrepresentation in or omission from any information or advice supplied
or given by any Retransfer Employee;     12.3.2  for the avoidance of doubt the
Retransfer Purchasers shall not hereby be precluded from making any claim
against XL Insurance or any Retransfer Seller; and     12.3.3  the Retransfer
Purchasers shall be entitled to receive all reasonable assistance and
co-operation from XL Insurance or any Retransfer Sellers in relation to its
obligations hereunder.



--------------------------------------------------------------------------------

 12.4  Conduct of Claims


The parties agree that claims arising under this Amendment Agreement shall be
conducted on the terms set out in Clauses 8.4.1 to 8.4.3 inclusive of the SPA.

 12.5  Third Party Claims and Prior Receipt


The provisions of Clause 8.5 of the SPA shall apply mutatis mutandis to third
party claims and prior receipts by Winterthur or any Retransfer Purchaser except
that the various persons identified in Clauses 3.7, 3.8 and 14 shall be the
express third party beneficiaries of the provisions contained in such Clauses.

 12.6  Double Claims


Winterthur and any Retransfer Purchasers taken together shall not be entitled to
recover from the Retransfer Sellers under this Amendment Agreement or any
Transaction Agreement more than once in respect of the same Losses and
accordingly the Retransfer Sellers shall not be liable in respect of any
Specified Claim under this Amendment Agreement or any Transaction Agreement if
and to the extent that the Losses have been paid in a claim under this Amendment
Agreement or any Transaction Agreement.

 12.7  Effect of Retransfer Completion


The provisions of Clause 8.7 of the SPA shall apply mutatis mutandis (including,
without limitation, the references to Local Agreement shall be to Transaction
Agreement) in relation to the effect of the Retransfer Completion on the
parties.

13  Entire Agreement and Waiver


 13.1  This Amendment Agreement contains the whole agreement between the parties
relating to the subject matter of this Amendment Agreement at the date of this
Amendment Agreement to the exclusion of any terms implied by law which may be
excluded by contract. Winterthur acknowledges that it has not been induced to
enter this Amendment Agreement by and (so far as is permitted by law and except
in the case of fraud) hereby waives any remedy in respect of any warranties,
representations and undertakings not incorporated into this Amendment
Agreement.     13.2  Each party to this Amendment Agreement confirms it has
received independent legal advice relating to all the matters provided for in
this Amendment Agreement including the provisions of this Clause 13 and agrees
having considered the terms of this Clause 13 and this Amendment Agreement as a
whole that the provisions of this Clause 13 are fair and reasonable.     13.3 
In Clauses 13.1 and 13.2 “this Amendment Agreement” includes the Transaction
Agreements and the SPA (amended as set out in Schedule 1).     13.4  Nothing in
this Amendment Agreement shall alter, amend or modify any rights or remedies
available to Winterthur pursuant to the power of attorney dated 19 September
2001 granted by Winterthur in relation to the Swiss A&H Business.     13.5  The
Letter of Intent and the Term Sheet are terminated and superseded in their
entirety by this Amendment Agreement. For the avoidance of doubt, this does not
affect the letter agreement between Winterthur and XL Insurance dated 3 July
2002 headed “Extension of the deadline for the Agreement on A&H portfolio”.   
 13.6  The provisions of Clause 8.12.2 of the SPA shall apply to any failure to
exercise or delay in exercising, or a single or partial exercise, a right or
remedy provided by this Amendment Agreement or by law.


    



--------------------------------------------------------------------------------

14  Specific Indemnities


 14.1.1  In addition to (and not in limitation of) any other provision of this
Amendment Agreement or any of the Transaction Agreements, where any party (the
“Retransfer Supplier”) has prior to the Retransfer Completion Date made a supply
(a “Relevant Supply”) to any other party (the “Retransfer Recipient”) for VAT
purposes, to the extent that VAT becomes chargeable on such supply as a direct
or indirect result of the retrospective effect of this Amendment Agreement or
any of the Transaction Agreements for which the Retransfer Supplier is required
to account to the relevant Tax authorities, the Retransfer Recipient shall pay
to the Retransfer Supplier a sum (the “Retransfer VAT Amount”) equal to such
VAT, such payment to be made upon production of a valid VAT invoice in respect
of such supply.     14.1.2  In addition to (and not in limitation of) any other
provision of this Amendment Agreement or any of the Transaction Agreements,
where any party (the “Reverse Retransfer Supplier”) has prior to the Retransfer
Completion Date made a supply (a “Relevant Reverse Supply”) to any other party
(the “Reverse Retransfer Recipient”) and the Reverse Retransfer Recipient is
treated for VAT purposes as making such supply, to the extent that VAT becomes
chargeable on such supply as a direct or indirect result of the retrospective
effect of this Amendment Agreement or any of the Transaction Agreements for
which the Reverse Retransfer Recipient must account to the relevant Tax
authorities (the “Reverse Retransfer VAT Amount”), the Reverse Retransfer
Supplier shall on demand pay to the Reverse Retransfer Recipient a sum equal to
50 per cent of so much of the Reverse Retransfer VAT Amount as the Reverse
Retransfer Recipient is not e ntitled to recover by way of credit or repayment
from the relevant Tax authorities.     14.1.3  For the avoidance of doubt, to
the extent that any VAT which becomes chargeable on a Relevant Supply or a
Relevant Reverse Supply would have become chargeable in any event,
notwithstanding the entering into of this Amendment Agreement or any of the
Transaction Agreements, the Retransfer Recipient or Reverse Retransfer Supplier
(as applicable) shall not be obliged to pay any amount in respect of VAT to the
Retransfer Supplier or Reverse Retransfer Recipient under Clauses 14.1.1 or
14.1.2 (as appropriate) and any provisions in respect of VAT in any agreement
which relates to the relevant transaction which gives rise to such supply shall
continue to have effect.      14.1.4  The Retransfer Recipient or Reverse
Retransfer Supplier (as applicable) shall upon demand pay to the Retransfer
Supplier or Reverse Retransfer Recipient (as appropriate) an amount equal to 50
per cent of each reasonable Loss incurred by such Retransfer Supplier or Reverse
Retransfer Recipient (as appropriate) in connection with defending or settling a
claim with any relevant Tax authority alleging that VAT is chargeable on any
such Relevant Supply or Relevant Reverse Supply (as appropriate).     14.1.5 
Where any Retransfer Recipient is required under Clause 14.1.1 to pay a
Retransfer VAT Amount to any Retransfer Supplier, such Retransfer Supplier shall
pay to such Retransfer Recipient a sum equal to 50 per cent of so much of the
VAT charged on the Retransfer Supply as such Retransfer Recipient is not
entitled to recover by way of credit or repayment from the relevant Tax
Authorities.


 14.2  Notwithstanding the terms of Clause 32 (Set Off), any sum payable by any
Retransfer Supplier pursuant to Clause 14.1.5 may be set off against the
relevant Retransfer VAT Amount payable to such Retransfer Supplier by the
relevant Retransfer Recipient under Clause 14.1.1.     14.3  In addition to (and
not in limitation of) any indemnities given hereunder XL Insurance shall or
shall procure that the Retransfer Sellers as appropriate indemnify and keep
indemnified Winterthur or the other Retransfer Purchasers as appropriate on
demand in respect of:


 14.3.1  any damages, fines or penalties paid to third parties (including
Regulators);      14.3.2  losses arising from inability to make any subrogation
recovery (“subrogation recovery” shall mean the insurer’s right to pursue a
claim against a third party liable for



--------------------------------------------------------------------------------

    the loss which has been indemnified by the insurer; this right is under
Swiss law, shall be subject to reasonable local claims handling standards and
shall be limited for any subrogation recovery applicable to Swiss law, e.g. Art
41 UVG; 72 VVG; OR 50/51); and     14.3.3  the costs incurred as a result of
unsuccessfully defending a claim or settling a claim with the prior consent of
XL Insurance (such consent not to be unreasonably withheld or delayed),


in each case which arises directly or indirectly out of or in connection with
any negligent act or omission by any XL Indemnification Company (as defined in
Clause 14.5 below) in the management or administration of Transferred A&H
Business (i) in Switzerland under the Swiss 100 per cent Quota Share and
relating to the period 25 July 2001 to the Retransfer Completion Date or (ii)
which is GlobalWin plan business, excepting negligent acts and omissions
pursuant to business practices or policies adopted in relation to the A&H
Business on or prior to 30 June 2001. There shall be no obligation to indemnify
pursuant to this Clause 14.3:

 (i)  unless the negligent act or omission has arisen from a failure of the
relevant XL Indemnification Company to exercise the standard of care exercised
by the Retransfer Sellers in relation to the A&H Business on or prior to 30 June
2001; and     (ii)  to the extent that the relevant damages, fines, penalties,
losses or costs arise directly or indirectly out of or in connection with a
negligent act or omission by any member of the Winterthur Group.


 14.4  In addition to (and not in limitation of) any indemnities given hereunder
XL Insurance shall or shall procure that the other Retransfer Sellers as
appropriate pay to Winterthur or the other Retransfer Purchasers as appropriate
on demand an amount equal to each Loss incurred by any Retransfer Purchaser in
respect of the New A&H Business which arises directly or indirectly out of or in
connection with any of the following events, matters or circumstances (including
without limitation each Loss incurred as result of defending or settling a claim
alleging any liability) during the period from 25 July 2001 to and including the
Retransfer Completion Date:


 14.4.1  any failure by any XL Indemnification Company to comply with Applicable
Laws in relation to the transfer of any portfolio of policies to or from the
Retransfer Sellers;     14.4.2  any disputes or proceedings (commenced on or
after 25 July 2001) (including, but not limited to, disputes or proceedings with
a Regulator) relating to the New A&H Business (other than in the circumstances
covered by Clause 9.5) provided that a letter before action or equivalent formal
threat of proceedings has been received by an XL Indemnification Company in
relation to the New A&H Business prior to Retransfer Completion; or     14.4.3 
any New A&H Business written outside the permitted jurisdictions or beyond the
permitted business scope under its relevant regulatory licences or consents.


 14.5  In Clauses 14.3 and 14.4, “XL Indemnification Company” means any of XL
Insurance and the Retransfer Sellers.


15  The Retransfer Employees


 15.1  Subject to Clause 15.2, the parties agree that with effect from the
Retransfer Completion Date the Retransfer Employees shall transfer to Winterthur
on the same terms and conditions as applied to them immediately prior to
Retransfer Completion.     15.2  To the extent that the terms and conditions on
which the Retransfer Employees transfer to Winterthur on Retransfer Completion
are enhanced in relation to the terms and conditions which applied to them on 25
July 2001, XL Insurance shall indemnify Winterthur or the relevant Retransfer
Purchaser for any Loss incurred in providing such enhanced terms until such time
as the terms and conditions can be amended to remove such enhanced terms and
Winterthur shall use all reasonable endeavours to procure such amendments as
soon as



--------------------------------------------------------------------------------

    reasonably practicable (without requiring Winterthur to do anything
unlawful) except that XL Insurance shall not be liable in respect of reasonable
salary increases to the Retransfer Employees implemented prior to the date
hereof in the ordinary course of business.     15.3  If any employee other than
a Retransfer Employee employed in the A&H Business at Retransfer Completion
should by operation of law in Switzerland be transferred to Winterthur under the
Transfer Provisions that person shall be an “Undisclosed Employee”.     15.4  If
at any time any contract of employment (other than that of a Retransfer
Employee) has effect as if originally made between a Retransfer Purchaser and
any present or former employee of any Retransfer Seller by virtue of the
Transfer Provisions then the Retransfer Purchaser shall within 30 days of
becoming so aware be entitled to terminate any such contract of employment
forthwith or as soon as possible under Applicable Laws and XL Insurance shall
procure that the relevant Retransfer Seller shall indemnify and reimburse
Winterthur and the relevant Retransfer Purchaser in respect of all Employment
Costs (whether arising before (but on or after 1 July 2001) or on or after the
Retransfer Completion Date or date of transfer of such contract of employment if
later) and Employment Liabilities (whether arising before (but on or after 25
July 2001) or on or after the Retransfer Completion Date or date of transfer of
such contract of employment if later) arising out of or in connection wi th the
performance or termination of that contract including without limitation all
fees, expenses, damages, and awards due in connection with any court action as a
result of the termination by the Retransfer Purchaser of such contract of
employment.     15.5  Without limiting any other provision of this Amendment
Agreement or the SPA, the parties acknowledge that the arrangements pursuant to
the SPA whereby Winterthur provided services and benefits in respect of Relevant
Employees (and in particular Employee Benefit Arrangements, each as defined in
the SPA) will need to be amended and/or terminated in respect of such employees
who are Retransfer Employees, and the parties agree to use their reasonable
endeavours to agree such amendments and/or terminations as appropriate.


16  Claims and Receivables


If at any time after Retransfer Completion XL Insurance or any Retransfer Seller
receives any monies in respect of any claim or receivable which relates to the
A&H Business except to the extent that it relates to an asset or liability which
forms part of the Operations and which is not being transferred to the
Winterthur Group under this Amendment Agreement or the Transaction Agreements
then XL Insurance shall procure that the relevant Retransfer Seller shall pay to
Winterthur as soon as reasonably practicable and in any event within five
Business Days of receipt thereof the amount recovered less 50 per cent of any
irrecoverable VAT paid by the relevant Retransfer Seller in respect of such
amount.

17  Relevant Data


 17.1  The parties agree that, to the extent that the Books and Records to be
transferred in accordance with Clause 2.1.3 cannot be transferred on the
Retransfer Completion Date they shall be transferred to the relevant Retransfer
Purchaser as soon as reasonably practicable thereafter and in any event by no
later than 31 December 2002.     17.2  XL Insurance undertakes to use and to
procure its subsidiaries to use best endeavours to procure that the relevant
Retransfer Seller shall provide all the assistance reasonably required by
Winterthur or the relevant Retransfer Purchaser to achieve the transfer of the
Books and Records in accordance with Clauses 2.1.3 and 17.1. For the avoidance
of doubt such best endeavours shall, without limitation, include making the
appropriate technical and administrative employees available to work with
Winterthur and/or the relevant Retransfer Purchaser or its agents in relation to
the transfer of the Books and Records at such times as may be reasonably
requested by Winterthur or the relevant Retransfer Purchaser.


18  Treaty Reinsurance


 18.1  XL Insurance hereby confirms to Winterthur that, in respect of the A&H
Business:



--------------------------------------------------------------------------------

 18.1.1  no member of the XL Insurance Group has any outstanding rights or
liabilities under any contract of outwards reinsurance or retrocession (ignoring
outwards facultative reinsurance arrangements and reinsurance agreements with
captive reinsurance companies) (in this Clause 18 referred to as “Treaty
Arrangements”) which relate to any period before 1 January 2002 (for the
avoidance of doubt, whether entered into before, on or after 1 July 2001), other
than Treaty Arrangements exclusively between members of the XL Insurance Group
and the Winterthur Group; and     18.1.2  no part of the A&H Business has been
managed or administered by any member of the XL Insurance Group other than the
Retransfer Sellers.


 18.2  XL Insurance hereby confirms on behalf of XLWIIS (but not itself) that
XLWIIS wrote a policy with Policy Number 0000008057 dated 1 November 2001 and
that such writing was in accordance with Applicable Law. The parties intend that
this policy be treated as a New Swiss Policy for all purposes of this Amendment
Agreement, with necessary changes being made in respect of such policy including
that reference to New Swiss Policies in respect of a period on or after 1
January 2002 shall be deemed to include this policy.     18.3  XL Insurance
shall procure that the relevant Retransfer Seller shall assign or novate any
captive or facultative reinsurance agreements providing reinsurance cover in
respect of A&H Policies (“cap/fac Reinsurance Arrangements”) to Winterthur as
soon as reasonably practicable following the Retransfer Completion Date. XL
Insurance undertakes to procure that the relevant Retransfer Seller shall use
all reasonable endeavours to obtain the requisite consents to the assignment or
novation of each cap/fac Reinsurance Arrangement from all relevant policyholders
and reinsurers.


19  Guarantee


 19.1  In consideration of Winterthur and the Retransfer Purchasers entering
into this Amendment Agreement, XL Insurance unconditionally and irrevocably
guarantees to Winterthur and the other Retransfer Purchasers the due and
punctual performance and observance by the Retransfer Sellers of all their
obligations under this Amendment Agreement or the Transaction Agreements on the
same terms as set out in Clause 17 of the SPA with any necessary modifications
thereto.     19.2  In consideration of XL Insurance and the Retransfer Sellers
entering into this Amendment Agreement, Winterthur unconditionally and
irrevocably guarantees to XL Insurance and the Retransfer Sellers the due and
punctual performance and observance by the Retransfer Purchasers of all their
obligations under this Amendment Agreement or the Transaction Agreements on the
same terms as set out in Clause 17 of the SPA with any necessary modifications
thereto.


20  Authority and Capacity


As at the date of this Amendment Agreement, Winterthur on its own behalf and on
behalf of each Retransfer Purchaser warrants to XL Insurance and each of the
Retransfer Sellers as follows:

 20.1  that Winterthur and each Retransfer Purchaser is a company duly
incorporated, validly existing and (where applicable as a matter of local law)
in good standing under its respective laws of incorporation;     20.2  that
Winterthur and each Retransfer Purchaser has the legal right and full power and
authority and has taken all necessary action to enter into and perform this
Amendment Agreement and has or will have by the appropriate time taken all
necessary action to enter into and perform any Transaction Agreement to which
Winterthur or such Retransfer Purchaser will be a party and any other documents
to be executed by, or on behalf of Winterthur or such Retransfer Purchaser
pursuant to or in connection with this Amendment Agreement or any Transaction
Agreement to which Winterthur or such Retransfer Purchaser will be a party which
when executed will constitute valid and binding obligations of Winterthur or
such Retransfer Purchaser in accordance with their respective terms; and



--------------------------------------------------------------------------------

 20.3  that the execution and delivery of and the performance by each Retransfer
Purchaser of their obligations under this Amendment Agreement and the
Transaction Agreements will not:


 20.3.1  result in a breach or violation of any provisions of any of the
constitutional documents of any Retransfer Purchaser; or     20.3.2  so far as
Winterthur is aware (having made no investigation or enquiry) result in a
breach, violation or right to terminate or create, result in or give rise to any
material additional, new or increased obligations or burden under any agreement,
licence or other instrument, result in a breach or default of any statute,
regulation, order, judgment or decree of any Court, arbitral panel, governmental
agency or regulatory body.


21  Transfer Taxes


 21.1  To the extent that any stamp duty, transfer, notarial or registration
taxes (not being VAT) are payable in respect of this Amendment Agreement or any
Transaction Agreement pursuant to which any estate interest or title is
transferred to or otherwise vested in any Retransfer Purchaser, such Retransfer
Purchaser (or XL Insurance or any Retransfer Seller if such party is required by
Applicable Laws to pay such tax) shall pay such taxes or procure that such taxes
are paid (a “Tax Payment”) provided that, to the extent that payment of such
taxes can be lawfully deferred or avoided (or otherwise mitigated), XL Insurance
and the Retransfer Sellers shall use all reasonable endeavours to co-operate
with the Retransfer Purchasers (and vice versa as applicable) with a view to
deferring or avoiding (or otherwise mitigating) such payment.     21.2  Where
any Retransfer Purchaser (or XL Insurance or any Retransfer Seller as
applicable) is required to make a Tax Payment, XL Insurance shall pay or shall
procure that the Retransfer Sellers as appropriate (or any Retransfer Purchaser
as applicable) pay to such Retransfer Purchaser (or XL Insurance or any
Retransfer Seller as applicable) a sum equal to 50 per cent of so much of the
Tax Payment as such Retransfer Purchaser (or XL Insurance or any Retransfer
Seller as applicable) is not entitled to recover by way of credit or repayment
from the relevant Tax authorities.


22  Successors and Assigns


Save as expressly provided elsewhere in this Amendment Agreement this Amendment
Agreement is personal to the parties to it. Accordingly neither the Retransfer
Purchasers nor XL Insurance or the Retransfer Sellers may without the prior
written consent of XL Insurance or Winterthur respectively assign the benefit of
all or any of the obligations of any other party under this Amendment Agreement
nor any benefit arising under or out of this Amendment Agreement.

23  Third Party Rights


A person who is not a party to this Amendment Agreement has no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce any term of this
Amendment Agreement.

24  Variation, etc.


No variation of this Amendment Agreement shall be effective unless in writing
and signed by or on behalf of Winterthur (on behalf of the Retransfer
Purchasers) and XL Insurance (on behalf of the Retransfer Sellers).

25  Time of the Essence


Any time, date or period referred to in any provision of this Amendment
Agreement may be extended by mutual agreement between the parties but as regards
any time, date or period originally fixed or any time, date or period so
extended time shall be of the essence.

    



--------------------------------------------------------------------------------

26  Joint and Several Liability


 26.1  All obligations of: (i) XL Insurance and the Retransfer Sellers on the
one hand; and (ii) the Retransfer Purchasers on the other hand, as contained in
this Amendment Agreement are joint and several.     26.2  As between the
Retransfer Purchasers, each Retransfer Purchaser other than Winterthur shall be
liable solely in respect of its own obligations and information provided in
relation thereto.


27  Costs


Subject as otherwise provided XL Insurance shall bear all legal, accountancy and
other costs and expenses incurred by the Retransfer Sellers in connection with
this Amendment Agreement and the transfer of the A&H Business. Winterthur shall
bear all such costs and expenses incurred by it.

28  Withholding and Deductions/VAT


Except to the extent inconsistent with the express terms of this Amendment
Agreement or the Transaction Agreements, the provisions of Clause 18.13 of the
SPA shall apply except that references to “this Agreement” shall be to “this
Amendment Agreement or any of the Transaction Agreements”.

29  Severance


If any term or provision of this Amendment Agreement is held to be illegal or
unenforceable in whole or in part under any enactment or rule of law such term
or provision or part shall to that extent be deemed not to form part of this
Amendment Agreement but the enforceability of the remainder of this Amendment
Agreement shall not be affected.

30  Counterparts


This Amendment Agreement may be executed in any number of counterparts each of
which shall be deemed an original but all the counterparts shall together
constitute one and the same instrument.

31  Further Assurances


The parties agree that they shall take all reasonable action and execute all
further documentation or procure that all reasonable action is taken and all
further documentation is executed so as to give full effect to the terms of this
Amendment Agreement.

32  Set Off


No party shall be entitled to set off any amount due under this Amendment
Agreement against any amount receivable under this Amendment Agreement or the
Transaction Agreements save as expressly provided to the contrary.

33  Payments


Any payment required in terms of this Amendment Agreement to be made to XL
Insurance or any of the Retransfer Sellers shall be made to such person or at
the option of XL Insurance to such other person as it may nominate in writing
and any payment required in terms of this Amendment Agreement to be made by XL
Insurance or any of the Retransfer Sellers may be made at the option of XL
Insurance by such person as it in its complete discretion may determine provided
in either case there is no Loss incurred by Winterthur or any other Retransfer
Purchaser.

    



--------------------------------------------------------------------------------

34  Announcements


Neither party shall make or authorise or issue any formal announcement or
circular or other communication concerning the subject matter of this Amendment
Agreement or any Transaction Agreement subject to the requirements of law.

35  Retransfer Sellers’ Liability


Any reference in this Amendment Agreement or any Transaction Agreement however
expressed to a liability or obligation of the Retransfer Sellers (or any of
them) shall be deemed to incorporate a reference to an obligation on the part of
XL Insurance to procure that the relevant liability is discharged or obligation
is performed.

36  Retransfer Purchasers’ Liability


Any reference in this Amendment Agreement or any Transaction Agreement however
expressed to a liability or obligation of the Retransfer Purchasers shall be
deemed to incorporate a reference to an obligation on the part of Winterthur to
procure that the relevant liability is discharged or obligation is performed.

37  Service Level Agreements


Without limiting any other provision of this Amendment Agreement or the SPA, the
parties agree to use their reasonable endeavours within 30 days of the
Retransfer Completion Date to agree in good faith such amendments, modifications
and/or terminations to the Service Level Agreements (as defined in the SPA) as
are necessary or appropriate to reflect the transfer and exclusion of the A&H
Business. To the extent that within 30 days of the Retransfer Completion Date
the parties have not so agreed, such agreements shall, to the extent they relate
to the A&H Business, terminate forthwith subject to any accrued rights or
liabilities.

38  Governing Law and Submission to Jurisdiction


This Amendment Agreement and the documents to be entered into pursuant to it
save as expressly referred to therein shall be governed by and construed in
accordance with English law and the parties expressly waiving their rights to
any other forum to which they may be entitled irrevocably agree that the courts
of England are to have exclusive jurisdiction to settle any disputes which may
arise out of or in connection with this Amendment Agreement.

39  Appointment of Process Agents


 39.1  XL Insurance and each of the Retransfer Sellers which is not incorporated
in England irrevocably appoints XL London Market Limited (formerly XL Brockbank
Limited) of Fitzwilliam House, 10 St. Mary Axe, London EC3A 8NL as its agent for
the service of process in England in relation to any matter arising out of this
Amendment Agreement, service upon whom shall be deemed completed whether or not
forwarded to or received by any Seller.     39.2  XL Insurance and each of the
Retransfer Sellers shall inform Winterthur in writing of any change in the
address of its process agents within 28 days.     39.3  If such process agents
cease to have an address in England XL Insurance and each of the relevant
Retransfer Sellers irrevocably agrees to appoint new process agents acceptable
to Winterthur and to deliver to Winterthur within 14 days a copy of a written
acceptance of appointment by its new process agents.     39.4  Winterthur shall
procure that each of the Retransfer Purchasers which is not incorporated in
England shall irrevocably appoint Churchill Insurance Group Plc of Churchill
Court, Westmoreland Road, Bromley, Kent BR1 1DP as its agent for the service of
process in England in relation to any matter arising out of this Amendment
Agreement, service upon whom shall be deemed completed whether or not forwarded
to or received by any Retransfer Purchaser.



--------------------------------------------------------------------------------

 39.5  Each of the Retransfer Purchasers shall inform XL Insurance in writing of
any change in the address of its process agents within 28 days.     39.6  If
such process agents cease to have an address in England, each of the relevant
Retransfer Purchasers irrevocably agrees to appoint new process agents
acceptable to Winterthur and to deliver to Winterthur within 14 days a copy of a
written acceptance of appointment by its new process agents.     39.7  Nothing
contained in this Amendment Agreement shall affect the right to serve process in
any other manner permitted by law or the right to bring proceedings in any other
jurisdiction for the purpose of the enforcement or execution of any judgment or
other settlement in any other courts.


In witness whereof this Amendment Agreement has been duly executed.


--------------------------------------------------------------------------------

SIGNED by
on behalf of
“WINTERTHUR” SWISS INSURANCE COMPANY
in the presence of:  
   
SIGNED by
on behalf of
XL INSURANCE (BERMUDA) LTD
in the presence of:  
